DOWNEY, Judge.
Prior to trial appellant took the discovery deposition of the victim of the crime with which appellant was charged. At trial the court admitted into evidence over appellant’s objection, the victim’s deposition because the victim was then deceased.
Appellant raises several points on appeal including the propriety of the admission of said deposition. Although none of the other points has merit we hold the admission of the victim’s discovery deposition was reversible error. State v. Basiliere, 353 So.2d 820 (Fla.1977); State v. James, 402 So.2d 1169 (Fla. 1981).
Accordingly, the judgment and sentence appealed from are reversed and the cause is remanded for a new trial.
ANSTEAD and HURLEY, JJ., concur.